
	
		I
		112th CONGRESS
		2d Session
		H. R. 6507
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Cravaack
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide that any State implementation plan submitted
		  pursuant to the Clean Air Act to address impairment of visibility shall apply
		  for such State until 2022 with respect to emissions from taconite ore
		  processing facilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Nuanced Taconite Regulations
			 Act of 2012.
		2.FindingsCongress finds the following:
			(1)In section 169A of the Clean Air Act (42
			 U.S.C. 7491), Congress declared as a national goal the prevention of any
			 future, and the remedying of any existing, impairment of visibility in
			 mandatory class I Federal areas which impairment results from manmade air
			 pollution.
			(2)In section 51.308 of title 40, Code of
			 Federal Regulations, the Environmental Protection Agency established
			 requirements for implementation plans, plan revisions, and periodic
			 progress reviews to address regional haze, including requirements to
			 establish goals for reasonable progress towards achieving natural
			 visibility conditions, in part by determining the rate of
			 progress needed to attain natural visibility conditions by the year
			 2064.
			(3)In regulating the
			 emissions that cause regional haze, Congress assigned States the lead role in
			 developing and implementing a plan to reduce the precursor emissions that cause
			 regional haze.
			(4)The State of
			 Minnesota, through the Minnesota Pollution Control Agency (in this section
			 referred to as MPCA), issued a State Implementation Plan (in this
			 section referred to as a SIP) in December of 2009 that proposed
			 the Best Available Retrofit Technology (in this section referred to as
			 BART) for nitrogen oxides and sulfur dioxide, finding that good
			 combustion practices met BART for taconite facilities.
			(5)The Environmental
			 Protection Agency received and reviewed all of MPCA’s December 2009 SIP. In
			 January 2012, the Environmental Protection Agency proposed accepting
			 Minnesota’s SIP, including its emissions modeling, as well as BART to reduce
			 the emissions of taconite (iron ore) processing facilities.
			(6)MPCA performed an
			 extensive study of BART for the different types of taconite indurating
			 furnaces. MPCA determined that the current technologies in place (good
			 combustion practices) were BART.
			(7)The Environmental
			 Protection Agency determined that because one taconite facility was able to
			 make use of low NOx burners to reduce emissions, that low NOx burners should be
			 considered BART for all taconite facilities, and that many facilities should
			 add this technology within 18 months.
			(8)The Environmental Protection Agency’s
			 failure to account for all of the factors in the State’s analysis has led to a
			 proposed rule that imposes technically infeasible deadlines.
			(9)The State’s Implementation Plan should take
			 precedence, setting BART and appropriate emissions limits for taconite plants.
			 The Environmental Protection Agency should defer to the State for such a period
			 of time that the taconite plants can be feasibly upgraded according to the
			 unique characteristics of each furnace and line.
			3.State regulation
			 of emissions from taconite ore processing facilitiesSection 169A of the Clean Air Act (42 U.S.C.
			 7491) is amended—
			(1)by redesignating
			 subsection (g) as subsection (h); and
			(2)by inserting after
			 subsection (f) the following subsection:
				
					(g)(1)Notwithstanding any other provision of this
				Act—
							(A)any implementation plan submitted by a
				State (including any such implementation plan submitted prior to the date of
				enactment of this paragraph) that specifies the best available retrofit
				technology for any taconite ore processing facility for the purpose of
				eliminating or reducing any impairment of visibility shall be considered to be
				approved under section 110 for such State with respect to such facility for
				such purpose; and
							(B)if such an implementation plan has
				been submitted, the Administrator may not promulgate, implement, or enforce any
				requirement pursuant to a plan under section 110(c) with respect to such
				facility for such purpose.
							(2)Paragraph (1) shall apply with
				respect to the period beginning on the date of enactment of this subsection and
				ending on January 1, 2022.
						(3)This subsection shall not be
				construed to prevent the Administrator from taking any action otherwise
				authorized under this Act with respect to a facility described in paragraph (1)
				for the purpose of protecting human health and
				safety.
						.
			
